DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to Provisional Application No. 62/876,385 filed July 19, 2019.

Status of Claims
This Office Action is responsive to the preliminary amendment filed on September 17, 2020. As directed by the amendment: claims 8 and 15 have been amended. Thus, claims 1-20 are presently pending in this application.

Information Disclosure Statement
Acknowledgement is made to Applicant's lack of an Information Disclosure Statement submission.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites “such that in a spraying state”, ln 11 should read --such that in the spraying state--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finger (U.S. Pub. No. 2016/0199594).
Regarding Claim 1, Finger discloses a nebulizer mouthpiece, comprising an aerosol inflow port (A, Fig. A annotated below), and an aerosol outflow port (B, Fig. A annotated below); wherein an aerosol passage (C, Fig. A and B annotated below) is formed between the aerosol inflow port and the aerosol outflow port, such that in a spraying state, the aerosol enters the aerosol passage from the aerosol inflow port and is discharged from the aerosol outflow port (¶¶ 0024-0026); a main air inlet (A, Fig. B annotated below) is provided at a first surface (B, Fig. B annotated below) of the mouthpiece, the main air inlet being in communication with the aerosol passage (C, Fig. B annotated below) (Fig. 8); and an ancillary air inlet (D, Fig. B annotated below)  is further provided at an opposite second surface (E, Fig. B annotated below) of the main air inlet, the ancillary air inlet being in communication with the aerosol passage (Fig. 8).

    PNG
    media_image1.png
    323
    670
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 8 of Finger.


    PNG
    media_image2.png
    384
    534
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 9 of Finger.


Regarding Claim 5, Finger discloses the nebulizer wherein a stopper member (A, Fig. C annotated below) is provided on the second surface of the mouthpiece and extends along two ends (B and C Fig. C annotated below) of the ancillary inlet towards two sides of the mouthpiece (D and E Fig. C annotated below), respectively.

    PNG
    media_image3.png
    591
    553
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 9 of Finger.
Regarding Claim 6, Finger discloses the nebulizer wherein the stopper member is a diverting groove [F, Fig. C annotated below; Examiner notes: The modified device of Finger discloses the stopper member as forming a groove containing the ancillary inlet that diverts air to reduce turbulent airflow (See Finger: ¶ 0025).].
Regarding Claim 7, Finger discloses the nebulizer wherein an outer appearance of the aerosol outflow port is of a rectangular (See Finger: Fig. 4A, 4B, 9, 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Finger as applied to claim 1. 
Regarding Claim 2, Finger discloses the nebulizer wherein the mouthpiece comprises a first end wall (A, Fig. D annotated below) and a second end wall (B, Fig. D annotated below), which are disposed opposite to each other, wherein the aerosol inflow port is disposed at the first end wall, the aerosol outflow port is disposed at the second end wall (Fig. 8-9), and a maximum distance (C, Fig. D annotated below) between the ancillary air inlet and the first end wall. 

    PNG
    media_image4.png
    302
    1046
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 9 of Finger.

The modified device of Finger does not specifically disclose the nebulizer wherein the maximum distance between the ancillary air inlet and the first end wall does not exceed 4.5cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the modified device of Finger to have the maximum distance between the ancillary air inlet and the first end wall that does not exceed 4.5cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Finger would not operate differently with the claimed maximum distance and since the ancillary air inlet is intended to draw in ambient air (Applicant’s Specification: ¶ 0035, See Finger: ¶ 0025) the device would function appropriately having the claimed maximum distance. Further, applicant places no criticality on the range claimed, indicating simply that the gaseous particles with a diameter of around 3 microns my decrease but is silent regarding other particle diameter (Applicant’s Specification: ¶ 0038) and the modified device of Finger is concerned with gaseous particles with a diameter of 4-5 microns. 
Regarding Claim 3, Finger discloses the nebulizer comprising a minimum distance (D, Fig. D annotated above) between the ancillary air inlet and the first end wall is no less than 1.2cm.
The modified device of Finger does not specifically disclose the nebulizer wherein the minimum distance between the ancillary air inlet and the first end wall is no less than 1.2cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the modified device of Finger to have the minimum distance between the ancillary air inlet and the first end wall that no less than 1.2cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Finger would not operate differently with the claimed minimum distance and since the ancillary air inlet is intended to draw in ambient air (Applicant’s Specification: ¶ 0035, See Finger: ¶0025) the device would function appropriately having the claimed minimum distance. Further, applicant places no criticality on the minimum distance claimed. 
Regarding Claim 4, Finger discloses the nebulizer wherein the ancillary air inlet has a rectangular shape (Fig. 9).
The modified device of Finger does not specifically disclose the nebulizer wherein the ancillary air inlet has a D shape. 
It has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Finger to form the ancillary air inlet in a D shape.

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Finger (U.S. Pub. No. 2016/0199594).
Regarding Claim 8, Finger discloses a nebulizer, comprising: a housing (8, 20; Fig. 1-4B), a nebulize unit (“unit”; 4, 5, 6, 7, 9, 40, 41, 50; Abstract; Fig. 1, 5A-8, 10; ¶¶ 0005, 0022-0023, 0030, 0032-0034, 0036; Claim 4) within the housing (Fig. 8, 10), and a mouthpiece (30; Fig. 1, 2B, 4A, 4B, 7A-10) positioned in the cavity in a spraying state at an angle to the housing (Fig. 4B, 8; ¶¶ 0023-0024); the mouthpiece comprising an aerosol inflow port (A, Fig. A annotated above), and an aerosol outflow port (B, Fig. A annotated above); wherein an aerosol passage (C, Fig. A and B annotated below) is formed between the aerosol inflow port and the aerosol outflow port, such that in the spraying state, the aerosol enters the aerosol passage from the aerosol inflow port and is discharged from the aerosol outflow port (¶¶ 0024-0026); a main air inlet (A, Fig. B annotated above) is provided at a first surface (B, Fig. B annotated above) of the mouthpiece, the main air inlet being in communication with the aerosol passage (C, Fig. B annotated above) (Fig. 8); and an ancillary air inlet (D, Fig. B annotated above)  is further provided at an opposite second surface (E, Fig. B annotated above) of the main air inlet, the ancillary air inlet being in communication with the aerosol passage (Fig. 8).
Finger does not specifically disclose the nebulizer wherein the mouth piece mounted to the cavity is flush with the housing in the non-spraying state. 
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   In this case, Finger depicts the mouth piece mounted to the cavity being flush with the housing in a non-spraying state and discloses “the mouthpiece 30 in the closed position may be folded into or placed inside the nebulizer in a non-protruding manner, i.e., the mouthpiece 30 does not protrude from the body of the nebulizer (FIG. 2B)” (¶ 0024 and Claim 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mouth piece mounted to the cavity to be flush with the housing in the non-spraying state for the purpose of creating an unbroken and substantially uniform exterior profile that would resist snagging. 
Regarding Claim 9, the modified device of Finger discloses the nebulizer wherein the mouthpiece comprises a first end wall (A, Fig. D annotated above) and a second end wall (B, Fig. D annotated above), which are disposed opposite to each other, wherein the aerosol inflow port is disposed at the first end wall, the aerosol outflow port is disposed at the second end wall (See Finger: Fig. 8-9), and a maximum distance (C, Fig. D annotated above) between the ancillary air inlet and the first end wall. 
The modified device of Finger does not specifically disclose the nebulizer wherein the maximum distance between the ancillary air inlet and the first end wall does not exceed 4.5cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the modified device of Finger to have the maximum distance between the ancillary air inlet and the first end wall that does not exceed 4.5cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Finger would not operate differently with the claimed maximum distance and since the ancillary air inlet is intended to draw in ambient air (Applicant’s Specification: ¶ 0035, See Finger: ¶0025) the device would function appropriately having the claimed maximum distance. Further, applicant places no criticality on the range claimed, indicating simply that the gaseous particles with a diameter of around 3 microns my decrease but is silent regarding other particle diameter (specification ¶ 0038) and the modified device of Finger is concerned with gaseous particles with a diameter of 4-5 microns. 
Regarding Claim 10, the modified device of Finger discloses the nebulizer comprising a minimum distance (D, Fig. D annotated above) between the ancillary air inlet and the first end wall is no less than 1.2cm.
The modified device of Finger does not specifically disclose the nebulizer wherein the minimum distance between the ancillary air inlet and the first end wall is no less than 1.2cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the modified device of Finger to have the minimum distance between the ancillary air inlet and the first end wall that no less than 1.2cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Finger would not operate differently with the claimed minimum distance and since the ancillary air inlet is intended to draw in ambient air (Applicant’s Specification: ¶ 0035, See Finger: ¶0025) the device would function appropriately having the claimed minimum distance. Further, applicant places no criticality on the minimum distance claimed. 
Regarding Claim 11, the modified device of Finger discloses the nebulizer wherein the ancillary air inlet has a rectangular shape (See Finger: Fig. 9).
The modified device of Finger does not specifically disclose the nebulizer wherein the ancillary air inlet has a D shape. 
It has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Finger to form the ancillary air inlet in a D shape.
Regarding Claim 12, the modified device of Finger discloses the nebulizer wherein a stopper member (A, Fig. C annotated below) is provided on the second surface of the mouthpiece and extends along two ends (B and C Fig. C annotated below) of the ancillary inlet towards two sides of the mouthpiece (D and E Fig. C annotated below), respectively.
Regarding Claim 13, the modified device of Finger discloses the nebulizer wherein the stopper member is a diverting groove [F, Fig. C annotated below; Examiner notes: The modified device of Finger discloses the stopper member as forming a groove containing the ancillary inlet that diverts air to reduce turbulent airflow (See Finger: ¶ 0025).].
Regarding Claim 14, the modified device of Finger discloses the nebulizer wherein an outer appearance of the aerosol outflow port is of a rectangular (See Finger: Fig. 4A, 4B, 9, 10).

Regarding Claim 15, Finger discloses a method of operating a nebulizer, the nebulizer comprising a housing (8, 20; Fig. 1-4B), a nebulize unit (“unit”; 4, 5, 6, 7, 9, 40, 41, 50; Abstract; Fig. 1, 5A-8, 10; ¶¶ 0005, 0022-0023, 0030, 0032-0034, 0036; Claim 4) within the housing (Fig. 8, 10), and a mouthpiece (30; Fig. 1, 2B, 4A, 4B, 7A-10) positioned in the cavity in a spraying state at an angle to the housing (Fig. 4B, 8; ¶¶ 0023-0024); the mouthpiece comprising an aerosol inflow port (A, Fig. A annotated above), and an aerosol outflow port (B, Fig. A annotated above); wherein an aerosol passage (C, Fig. A and B annotated below) is formed between the aerosol inflow port and the aerosol outflow port, such that in the spraying state, the aerosol enters the aerosol passage from the aerosol inflow port and is discharged from the aerosol outflow port (¶¶ 0024-0026); a main air inlet (A, Fig. B annotated above) is provided at a first surface (B, Fig. B annotated above) of the mouthpiece, the main air inlet being in communication with the aerosol passage (C, Fig. B annotated above) (Fig. 8); and an ancillary air inlet (D, Fig. B annotated above)  is further provided at an opposite second surface (E, Fig. B annotated above) of the main air inlet, the ancillary air inlet being in communication with the aerosol passage (Fig. 8) the method comprising: positioning the mouthpiece into the cavity in [[a]] the spraying state 
Finger does not specifically disclose the nebulizer of the method of operating the nebulizer wherein the mouth piece mounted to the cavity is flush with the housing in the non-spraying state. 
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.) In this case, Finger depicts the mouth piece mounted to the cavity being flush with the housing in a non-spraying state and discloses “the mouthpiece 30 in the closed position may be folded into or placed inside the nebulizer in a non-protruding manner, i.e., the mouthpiece 30 does not protrude from the body of the nebulizer (FIG. 2B)” (¶ 0024 and Claim 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mouth piece of the nebulizer of the method of operating the nebulizer that is mounted to the cavity to be flush with the housing in the non-spraying state for the purpose of creating an unbroken and substantially uniform exterior profile that would resist snagging.
Regarding Claim 16, the modified method of Finger discloses the method of operating a nebulizer wherein the mouthpiece comprises a first end wall (A, Fig. D annotated above) and a second end wall (B, Fig. D annotated above), which are disposed opposite to each other, wherein the aerosol inflow port is disposed at the first end wall, the aerosol outflow port is disposed at the second end wall (See Finger: Fig. 8-9), and a maximum distance (C, Fig. D annotated above) between the ancillary air inlet and the first end wall. 
The modified method of Finger does not specifically disclose the method of operating the nebulizer wherein the maximum distance between the ancillary air inlet and the first end wall does not exceed 4.5cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the modified method of Finger to have the maximum distance between the ancillary air inlet and the first end wall that does not exceed 4.5cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified method of Finger would not operate differently with the claimed maximum distance and since the ancillary air inlet is intended to draw in ambient air (Applicant’s Specification: ¶ 0035, See Finger: ¶0025) the modified method would function appropriately having the claimed maximum distance. Further, applicant places no criticality on the range claimed, indicating simply that the gaseous particles with a diameter of around 3 microns my decrease but is silent regarding other particle diameter (specification ¶ 0038) and the modified method of Finger is concerned with gaseous particles with a diameter of 4-5 microns. 
Regarding Claim 17, the modified method of Finger discloses the method of operating the nebulizer comprising a minimum distance (D, Fig. D annotated above) between the ancillary air inlet and the first end wall is no less than 1.2cm.
The modified method of Finger does not specifically disclose the nebulizer wherein the minimum distance between the ancillary air inlet and the first end wall is no less than 1.2cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the modified method of Finger to have the minimum distance between the ancillary air inlet and the first end wall that no less than 1.2cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified method of Finger would not operate differently with the claimed minimum distance and since the ancillary air inlet is intended to draw in ambient air (Applicant’s Specification: ¶ 0035, See Finger: ¶ 0025) the modified method would function appropriately having the claimed minimum distance. Further, applicant places no criticality on the minimum distance claimed. 
Regarding Claim 18, the modified method of Finger discloses the method of operating the nebulizer wherein the ancillary air inlet has a rectangular shape (See Finger: Fig. 9).
The modified method of Finger does not specifically disclose the nebulizer wherein the ancillary air inlet has a D shape. 
It has been held by the courts that a change in shape or configuration, without any criticality in operation of the method, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified method of Finger to form the ancillary air inlet in a D shape.
Regarding Claim 19, the modified method of Finger discloses the method of operating the nebulizer wherein a stopper member (A, Fig. C annotated below) is provided on the second surface of the mouthpiece and extends along two ends (B and C Fig. C annotated below) of the ancillary inlet towards two sides of the mouthpiece (D and E Fig. C annotated below), respectively.
Regarding Claim 20, the modified method of Finger discloses the method of operating the nebulizer wherein the stopper member is a diverting groove [F, Fig. C annotated below; Examiner notes: The modified method of Finger discloses the stopper member as forming a groove containing the ancillary inlet that diverts air to reduce turbulent airflow (See Finger: ¶ 0025).].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Genova et al. (U.S. Pub. No, 2002/0121276) discloses a spacer for an inhaler which has not yet been claimed. 
Gramann et al. (U.S. Pub. No. 2016/0375206) discloses a mouthpiece for an inhaler device which has not yet been claimed. 
Smutney et al. (U.S. Pub. No. 2009/0241949) discloses an inhalation system, which has not yet been claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785